SCHEDULE 14C (Rule 14c-101) (Amendment No. 7 ) Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: xPreliminary Information Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) oDefinitive Information Statement PROMOTORA VALLE HERMOSO, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: n/a (2) Aggregate number of securities to which transaction applies: n/a (3) Per unit price or other underlying value of transaction computedpursuant to Exchange Act Rule 0-11 (set forth the amount on whichthe filing fee is calculated and state how it was determined): n/a (4) Proposed maximum aggregate value of transaction: n/a (5) Total fee paid: n/a o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provide by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: n/a (2) Form, Schedule or Registration Statement No.: n/a (3) Filing Party: n/a (4) Date Filed: n/a Preliminary Copy dated July 2 , 2009. PROMOTORA VALLE HERMOSO, INC. NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD, Orlando, Florida , A Special Meeting of Stockholders (the "Special Meeting") of Promotora Valle Hermoso, Inc., a Colorado corporation (the "Company"), will be held at the offices of the Company, 301 East Pine Street, Suite 150, Orlando, Florida 32801, on , , 2009, at 10:00 A.M. (local time) for the following purposes: 1. To amend the Articles of Incorporation of the Company to change the name of the Company from Promotora Valle Hermoso, Inc. to UNR Holdings, Inc.; and 2. To transact such other business as may properly come before the Special Meeting and any adjournment or postponement thereof. The Board of Directors has fixed the close of business on , 2009, as the record date for determining the stockholders entitled to notice of and to vote at the Special Meeting and any adjournment or postponement thereof. Shares of Common Stock can be voted at the meeting only if the holder is present at the meeting in person or by valid proxy. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. All stockholders are cordially invited to attend the meeting. By Order of the Board ofDirectors, /s/Alexey I. Kim Alexey I. Kim Chairman of the Board and President 2 Approximate Date of Mailing of this Information Statement: , PROMOTORA VALLE HERMOSO, INC. 301 East Pine Street, Suite 150, Orlando FL 32801 INFORMATION STATEMENT Special Meeting of Stockholders to be Held , 2009 This Information Statement is being furnished by Promotora Valle Hermoso, Inc., a Colorado corporation (the "Company"), to holders of its common stock of record , 2009 (the "Record Date") in connection with a Special Meeting of Stockholders (the "Special Meeting") to be held at 301 East Pine Street, Suite 150, Orlando, Florida 32801, on , 2009, at 10:00 A.M. (local time), and any adjournment or postponement thereof. At such meeting, stockholders will consider and act upon a proposal to amend the Company's Articles of Incorporation to change the name of the Company from Promotora Valle Hermoso, Inc. to UNR Holdings, Inc. The amendment to the Company's Articles of Incorporation (the "Articles of Amendment") is more fully described below, and a copy of the Articles of Amendment is attached as Appendix "A". Stockholders of the Company should consider carefully the matters discussed in this Information Statement before casting their vote. You are entitled to vote at the Special Meeting if you owned shares of the Company's
